      Case 1:09-cr-00329-RJA-HBS Document 902 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


              v.                                                        ORDER
                                                                      09-CR-329-A
KASHIKA SPEED,

                                    Defendant.



       The motion of defendant Kashika Speed pursuant to Fed. R. Crim. P.

32.1(b)(2)(B) for re-hearing disclosure, Dkt. No. 900, is granted, in part. The United

States shall confer with the United States Probation Office regarding the evidence to be

introduced into evidence against defendant Speed during the revocation hearing and

shall disclose the evidence to the defendant on or before June 17, 2021. A short

summary of anticipated testimony the United States expects to elicit during the violation

hearing will suffice at this time. Potential rebuttal testimony and material that is within

the scope of Fed. R. Crim. P. 26.2, but not Rule 32.1(b)(2)(B), need not be disclosed at

this time. The parties shall be prepared to schedule a hearing or a change of plea

during the June 25, 2021 status conference.

       IT IS SO ORDERED.



                                           __s/Richard J. Arcara_________
                                           HONORABLE RICHARD J. ARCARA
                                           UNITED STATES DISTRICT COURT

Dated: June 9, 2021
